PER CURIAM.
Defendant appeals an order denying his motion for leave to file a counterclaim long subsequent to entry of a summary judgment for the plaintiff. The motion was denied on the ground that the proposed counterclaim was in the nature of a compulsory counterclaim and was not seasonably filed under Rule 1.13(1), Florida Rules of Civil Procedure, 30 F.S.A.
It appears that the matters attempted to be raised by the tardy counterclaim were essentially within the knowledge of the defendant at the time he filed his answer and under such circumstances we find no error.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, JJ., concur.